                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

VINCENT C. McGEE,                             :

            Petitioner                        :   CIVIL ACTION NO. 3:18-0904

            v.                                :        (JUDGE MANNION)

MARK CAPOZZA,                                 :
Superintendent
                                              :
            Respondent
                                         ORDER

            For the reasons set forth in the Memorandum of this date, IT IS HEREBY

ORDERED THAT:

            1.     Respondent’s motion to dismiss the above captioned
                   action as untimely (Doc. 15) is GRANTED.

            2.     The above captioned petition for writ of habeas corpus
                   is DISMISSED as untimely under the statute of
                   limitations. See 28 U.S.C. §2244(d).

            3.     The Clerk of Court is directed to CLOSE this case.

            4.     There is no basis for the issuance of a Certificate of
                   Appealability. See 28 U.S.C. §2253(c).

            5.     Petitioner’s motion to stay and hold in abeyance the
                   above captioned action, pending the outcome of his
                   motion in state court, pursuant to Reeves v. Fayette
                   SCI, 897 F.3d 154 (3d Cir. 2018) (Doc. 21) is
                   DISMISSED without prejudice, in accordance with this
                   Court’s decision herein.

                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Dated: August 14, 2019
18-0904-01-Order
